Citation Nr: 0506276	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.

2.  Entitlement to service connection for gynecological 
disorder manifested by an abnormal pap smear.

3.  Entitlement to service connection for candida vaginitis.

4.  Entitlement to service connection for residuals of an 
ingrown toenail of the left great toe.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
May 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran was scheduled to testify before a Veterans Law 
Judge in January 2005.  In a December 2004 statement, she 
indicated that she was unable to appear for her hearing.  She 
did not request that her hearing be rescheduled.

The Board also notes that the January 2000 RO decision, in 
addition to the issues addressed below, granted service 
connection for thrombocytopenia and lupus erythematosus.  The 
veteran's March 2000 notice of disagreement did not 
specifically indicate that she wished to appeal the ratings 
assigned for those disabilities.  In her July 2000 VA Form 9, 
Appeal to the Board of Veterans' Appeals, the veteran 
indicated that she was in disagreement with the ratings 
assigned to thrombocytopenia and lupus erythematosus.  The RO 
correctly construed that statement as a notice of 
disagreement on those issues and issued a statement of the 
case in April 2001.  In August 2001, the veteran submitted a 
statement arguing that she had appealed these issues in her 
VA Form 9, and that she should not have to appeal them 
separately.  However, the August 2001 statement was not 
received within the time limit for submission of a 
substantive appeal.  38 C.F.R. § 20.302.  The Board therefore 
concludes that these issues are not currently in appellate 
status.  The Board will accept the August 2001 statement as a 
request for an increased rating for these disorders, and 
refer the issues to the RO for the appropriate actions.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

A review of the record reveals that the veteran has never 
been provided with a statement of the case or supplemental 
statement of the case containing law and regulations 
addressing VCAA.  This should be accomplished.

Review of the record reflects that the RO requested records 
from the National Personnel Records Center (NPRC) in August 
1999.  The only medical records received were the veteran's 
dental records.  Copies of service medical records were 
subsequently received from the veteran.  It is unclear 
whether additional records exist.

With respect to her claims of entitlement to service 
connection for gynecological disorders, the veteran has 
reported that she underwent an abdominal laparoscopy in April 
1998, that cysts were removed from her ovaries, and that she 
was treated with medication.  The service medical records 
submitted by the veteran do not reflect such treatment.  
However, as noted above, the possibility exists that the 
claims folder does not contain the veteran's complete service 
medical records.  Therefore, the Board concludes that an 
additional attempt to obtain the veteran's service medical 
records from NPRC should be made prior to appellate review of 
these issues.

During her April 2002 VA gynecological examination, the 
veteran related that she had recently had an ultrasound of 
the breasts.  A copy of the results should be obtained and 
associated with the claims folder.  Furthermore, an 
ultrasound of the pelvis was performed and the results were 
pending.  It does not appear that the report was associated 
with the claims folder.  

The veteran has also reported that she underwent treatment in 
service for an ingrown toenail of the left great toe.  The 
records she submitted do not indicate such treatment.  As 
discussed above, however, there is a possibility that the 
record is incomplete and that further service medical records 
might exist.  Accordingly, appellate review of this issue 
would also be inappropriate prior to receipt of any 
outstanding service medical records.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in her possession.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which treated 
the veteran for gynecological disorders 
or ingrown toenails.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  Of 
particular interest would be any 
ultrasound reports, especially those 
referred to during the 2002 VA gynecology 
examination.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and her representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review. 

3.  In any event, the RO should make an 
additional attempt to obtain the 
veteran's service medical records from 
the NPRC.  All attempts to procure the 
veteran's service medical records should 
be documented in the file.  If no records 
are available, a notation to that effect 
should be inserted in the file.  

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any currently 
present gynecological disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should note that in 1999, a VA 
examination diagnosed chronic fibrocystic 
breast disease, while in 2002, the VA 
examiner diagnosed a history of 
fibrocystic breast disease.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present gynecological 
disorder is etiologically related to the 
veteran's military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

5.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and etiology of 
any currently residuals of ingrown left 
great toenail.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that any currently 
present residuals of ingrown left great 
toenail are etiologically related to the 
veteran's military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

